Citation Nr: 0638053	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for torn medial 
meniscus of the left knee, status post surgery.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from January 1991 to May 1991.  
The veteran also had 3 years of prior active service 
reportedly beginning in 1965, and more than 13 years of 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in February 
2004, and a substantive appeal was received in April 2004.

The veteran's substantive appeal included his request to 
testify at a Board hearing.  However, the veteran withdrew 
this request in September 2006.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
the veteran's torn medial meniscus of the left knee 
preexisted service.

2.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's torn medial meniscus of the 
left knee did not increase in severity during service.


CONCLUSION OF LAW

Torn medial meniscus of the left knee was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304(b) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for a left knee disability, no further discussion 
of VCAA is necessary at this point.

Analysis

This appeal involves a claim of service connection for a left 
knee disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Board observes that the veteran's service medical records 
are missing and unavailable due to no fault of the veteran's; 
any service entrance examination report which may have been 
authored cannot be reviewed at this time.  Even when the 
veteran's service records are unavailable through no fault of 
his own, the law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet.App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, U.S. Vet.App. No. 03-0133 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].


In this particular case, however, the Board finds that the 
veteran must be presumed under the law to have been in sound 
condition when he entered the period of active duty beginning 
in January 1991.  The Board finds it appropriate to apply the 
presumption of soundness, for the purposes of this particular 
case, as there is no record of any left knee disability being 
"noted" upon an entrance examination.  The Board can make 
no assumptions about the findings of any entrance examination 
that may have been performed without resorting to 
speculation.  In this case, through no fault of the 
claimant's, there is no available record of any examination 
findings, thus there is no examination on file disclosing 
defects when the veteran entered active duty; the veteran is 
therefore entitled to a presumption of soundness.

The Board does note that there is clear and unmistakable 
evidence that the veteran's left knee disability actually 
preexisted service; indeed this fact is not in dispute in 
this case.  A June 1991 private medical report, associated 
with the veteran's surgical repair of the left knee, details 
the history of the left knee disability.  The veteran was 
involved in a motor vehicle accident while on the job in May 
1990 and injured his left knee at that time.  In November 
1990, a left knee arthrogram revealed a meniscal tear.  
Surgery to repair the knee was postponed because the veteran 
was activated for military service in Desert Storm.  A March 
1991 in-service consultation sheet submitted into evidence 
also documents that the veteran attributed his knee pain to 
the pre-service motor vehicle accident and he was already 
awaiting surgical repair of the knee at that time.  The 
veteran has made no dispute of these facts, and his 
admissions combined with the corroborating private medical 
records constitute clear and unmistakable evidence that his 
left knee disability preexisted service.  Doran v. Brown, 6 
Vet.App. 283, 286 (1994).

However, the presumption of soundness is not rebutted merely 
by the showing that the injury preexisted service.  As set 
forth in VAOPGCPREC 3-2003, the law does in fact require that 
there must also be clear and unmistakable evidence that the 
disability was not aggravated during service in order to 
rebut the presumption of soundness.  In this case, the 
unavailability of service medical records leaves very little 
evidence on the question of in-service aggravation.  The 
Board notes that the evidence of record nevertheless does 
show that the veteran's left knee was in need of surgical 
repair for a torn meniscus prior to his January 1991 entrance 
to active duty.  There is no direct evidence, including in 
the March 1991 consultation note, showing that the veteran's 
left knee injury was permanently aggravated by his active 
duty service.

Although the evidence does not clearly show that the 
veteran's left knee disability was aggravated during service, 
the Board is of the opinion that there is no 'clear and 
unmistakable' evidence that the left knee disability was not 
aggravated during service.  The record shows that the veteran 
had functioned with his left knee disability for nearly 8 
months following the original accident before being called up 
to active duty service and, at the time of activation, the 
veteran remained healthy enough to further postpone surgical 
treatment for his knee.  It is suggestive of aggravation, 
perhaps, that immediately following the veteran's separation 
from service he sought almost prompt treatment for his left 
knee: the record indicates that the veteran's period of 
active duty ended on May 19, 1991 and the veteran sought 
treatment for his left knee pain on May 21, 1991.  The 
veteran then had the surgical procedure performed two weeks 
later, on June 5, 1991.

So, it is apparent that the veteran's left knee was at least 
manageably functional enough to permit him to postpone 
surgery in favor of reporting to active duty service in 
January 1991.  The Board observes that the March 1991 
consultation note shows that the veteran's left knee required 
medical attention during his service and, ultimately, the 
veteran required prompt surgical treatment for his knee upon 
the conclusion of his active duty service.  While this 
evidence may not thoroughly demonstrate in-service 
aggravation of the left knee disability, the Board is 
satisfied that the evidence does not provide a 'clear and 
unmistakable' showing that the veteran's preexisting left 
knee disability was not permanently worsened by service.  
Thus, the presumption of sound condition on entering service 
has not been successfully rebutted.

The record clearly indicates that the veteran has been 
diagnosed with a torn medial meniscus of the left knee which 
existed during active service and required surgical excision 
of the left medial meniscus almost immediately following 
separation from active service.  Considering these facts in 
light of the application of the presumption of soundness, the 
Board finds that the evidence is at least in a state of 
equipoise with regard to the claim of service connection.  
Consequently, in resolving all doubt in favor of the veteran, 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for torn medial meniscus of the left knee, 
status post surgery, is granted.


REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Concerning the veteran's claim of service connection for a 
back disability, the Board notes that the veteran originally 
appeared to be arguing for service connection on a direct 
basis.  However, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The veteran was afforded a VA examination in February 2004 to 
evaluate the nature and etiology of the claimed back 
disability.  The report from this examination indicates 
current diagnoses of thoracic and lumbosacral strain.  The 
examiner's medical opinion indicates that the veteran's back 
pathology is "aggravated now by deconditioning due to pain 
on left knee."  This medical finding takes on fresh 
significance as the veteran's left knee disability is newly 
service connected.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The evidentiary record in this 
case does not currently contain adequate evidence for the 
Board to consider this claim in conformity with the revised 
regulation.  In any event, the February 2004 VA examination 
was not directed at this secondary theory of entitlement and 
the report does not address the question with sufficient 
clarity and discussion.  Thus, the Board finds that a new VA 
examination and opinion are required to adequately clarify 
any relationship between the veteran's newly service 
connected left knee disability and his current back 
pathology.

The attention of the RO and the VA examiner are directed to 
the changes in 38 C.F.R. § 3.310 so that the report of the VA 
examination directed by the Board includes the necessary 
information.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
whether any current back disability is 
causally related to any in-service injury 
or is proximately due to, or has been 
aggravated by, his service-connected left 
knee disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be accomplished.

After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

	a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability is causally 
related to any injury occurring in the 
line of duty or during the veteran's 
active duty service?

    b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability is proximately 
due to, or caused by, the veteran's 
service-connected left knee disability?

    c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current back disability has been 
aggravated by the veteran's service-
connected left knee disability?  If so, 
the examiner should report the baseline 
level of severity of the back disability 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the back disability is due to 
the natural progress of the disease, the 
examiner should indicate the degree of 
such increase in severity due to the 
natural progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).
    
2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's back disability.  The provisions 
of 38 C.F.R. § 3.310(b) (effective October 
10, 2006) should be applied as may be 
applicable.  If the benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


